Exceptions overruled. This is an action of contract to recover a balance alleged to be due to the plaintiff as a result of a loan to the defendant. The defendant pleaded illegality and in support of this defence introduced evidence that the loan was given in connection with gaming transactions. On conflicting evidence the judge found for the plaintiff in the amount of $2,480. The sole question for decision arises out of the defendant’s exceptions to the exclusion of certain evidence tending at most to corroborate *733other evidence that the plaintiff was engaged in gambling activities. The extent to which snch corroboration should be permitted was a matter resting in the sound discretion of the trial judge. See Sanderson v. Carroll, 238 Mass. 142,145. There was no abuse of discretion.
The case was submitted on briefs.
Walter H. McLaughlin, for the defendant.
Louis L. Bobrick, for the plaintiff.